Case 8:20-cv-02284-VMC-TGW Document 31 Filed 02/18/21 Page 1 of 1 PageID 125



                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

WILLIAM LAMONTAGNE,

             Plaintiff,

v.                                            Case No.: 8:20-cv-02284-VMC-AEP

FREEDOM MORTGAGE
CORPORATION,

             Defendant.
                                   /

                            MEDIATION REPORT
      In accordance with the Court’s mediation order, a mediation video conference
was held on February 17, 2021. Plaintiff and trial counsel, and Defendant’s
corporate representative and trial counsel attended and participated in good faith.
      The case has been completely settled.
      Done February 18, 2021, in Tampa, Florida.
                                       Respectfully submitted,

                                       /s/ Gregory P. Holder
                                       Gregory P. Holder, Esq.
                                       Florida Bar No. 339326
                                       601 W Horatio St.
                                       Tampa, Florida 33606
                                       (813) 773-5106 Fax: (727)498-8902
                                       email: greg@zinoberdiana.com
                          CERTIFICATE OF SERVICE
      I HEREBY CERTIFY that February 18, 2021 I electronically filed the
foregoing document with the United States District Court Electronic Case Filing
System, which will electronically send copies to counsel of record.

                                              /s/ Gregory P. Holder
                                               Gregory P. Holder, Esq.
